DETAILED ACTION

Two claim sets filed on November 26, 2019 are acknowledged, wherein claims 1-14 had been canceled.
Drawings
The drawings 2 and 3 are objected to under 37 CFR 1.83(a) because they fail to show corresponding names for drawing structures/devices and /or names for drawing steps/methods as described in the specification. The cited drawing(s) are a series of indistinct blank boxes devoid of labels; such labels would facilitate an understanding of the invention without undue searching of the specification.  The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a calculation unit configured to: trigger at least one first response behavior in response to detection of at least one ingressing first fluid by at least one first fluid sensor unit; and trigger at least one second response behavior, … in response to detection of at least one ingressing second fluid by at least one second fluid sensor unit …. (claim 24) and at least one first fluid sensor unit configured to detect at least one ingressing first fluid; at least one second fluid sensor unit configured to detect at least one ingressing second fluid, … and at least one calculation unit configured to: trigger at least one first response behavior in response to the detection of the at least one first fluid; and trigger at least one second response behavior, which at least partially differs from the first response behavior, …. (claims 25).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the terms “first fluid sensor unit” and “second first fluid sensor unit” refers liquid sensor and moisture sensor and the term “calculation unit” refers to a processor (see specification (Pub. No.- US 2021/0146993) par. 9, 15, 36, 40, and 43).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 21-24, 25-26, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichi et al.  (JP 2006-111032 – Machine Translation). 

Regarding claims 15, 24, 25, Koichi et al. disclose a steering system and method comprising:
   
at least one first fluid sensor unit (e.g., left water sensor 150) configured to detect at least one ingressing first fluid (e.g., left water sensor 150 configured to detect water entering into the steering housing) (see par. 8, 10-12; Figures 1-2); 
at least one second fluid sensor unit (e.g., right water sensor 150) configured to detect at least one ingressing second fluid (e.g., right water sensor 150 configured to detect water entering into the steering housing) (see par. 8, 10-12; Figures 1-2), the at least one second fluid sensor unit being spatially separated from the at least one first fluid sensor unit (e.g., Figures 1-2 depict right and left water sensors located at two separated locations)(see par. 14, 19 and Figures 1-2); and 
at least one calculation unit (e.g., steering electronic control unit / abnormality processing device) (see par. 17-18 and 37) configured to: 
trigger at least one first response behavior in response to the detection of the at least one first fluid (e.g., notify a driver that water had been detected by the left sensor 150 and stop supplying energy to a left steering motor 92) (see par. 18, 39, 40 and 42-43 and Figures 1-2); and 
trigger at least one second response behavior, which at least partially differs from the first response behavior, in response to the detection of the at least one second fluid (e.g., notify a driver that water had been detected by the left and right sensors 150 and stop supplying energy to the left and right steering motors 90 and 92) (see par. 18, 20, 39 and 42-43 and Figures 1-2),
wherein the at least one first response behavior and the at least one second response behavior differ from each other at least in a type of response (e.g., (i) notify a driver that water had been detected by the left sensor 150 and stop supplying energy to a left steering motor 92 and (ii) notify a driver that water had been detected by the left and right sensors 150 and stop supplying energy to the left and right steering motors 90 and 92 ) (see abstract, par. 18, 20, 39 and 42-43 and Figures 1-2).

Regarding claims 21-23 and 28-29, Koichi et al. disclose a steering system and method comprising wherein the at least one first fluid sensor unit is arranged in a region of at least one of a control device of the steering system (e.g., Figures 1-2 depict right water sensor located at right section of the steering sleeve 124)(see par. 14, 19 and Figures 1-2) and a support unit of the steering system configured to produce and/or provide steering assistance (e.g., the steering electronic control unit configured to perform steering of the wheel 16 according to the steering operation and applied a reaction force to the steering wheel 14)(see par. 38), and the at least one second fluid sensor unit is arranged in a region of a steering gear of the steering system (e.g., Figures 1-2 depict left water sensor located at left section of the steering sleeve 124)(see par. 14, 19 and Figures 1-2).

Regarding claim 26, Koichi et al. disclose a steering system and method comprising wherein the at least one first fluid sensor unit and the at least one second fluid sensor unit are connected to the at least one calculation unit via separate logic connections (e.g., wherein water sensor(s) 150 comprising a pair of electrodes 154 / 156 connected to the steering electronic control unit via connection terminals 170. Figure 2 depicts two separately terminals 170 for each sensor(s) 150) (see par. 36-37; Figure 2).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al.  (JP 2006-111032 – Machine Translation). 

Regarding claims 16-17, Koichi et al.’s invention fails to specifically disclose (i) a speed response difference between the at least one first response behavior and the at least one second response behavior (claim 16) with temporality faster response and temporality slower response respectively (claim 17). 
 However, Koichi et al. teach a steering system and method comprising the implementation of different type of water sensor(s) (e.g., sensor 150, 250 and 300/302) with particular characteristic, operation location within the steering system and level of detection of ion concentration in the water and an abnormality processing apparatus configured to include a portion that execute an abnormality time processing program with a counter system for the left and right water sensors  to determine when to notify a driver that water is present on the steering system and stop supplying energy to the respective steering motors 90 and 92 (see par. 40-43 and Figures 1-2). 
Given the teaching of Koichi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to accommodate the implementation of different type of sensors within the abnormality time processing program to process the particular functional characteristic of each sensor having a specific responsive time because it would enhance the steering electronic control unit / abnormality processing device to properly process their signals in accordance to their response time(s) and  correctly notify a driver that water is present on the steering system and stop supplying energy to the respective steering motors 90 and 92 to avoid motor(s) damage. 
Regarding claim 18, Koichi et al.’s invention fails to specifically disclose the adaptation of the at least one of the first and second response behaviors in accordance to a current driving mode.   
However, Koichi et al. teach a steering system and method for stopping the supply of energy to the left and right steering motors 90 and 92 when water is detected by left and right water sensors 150 within the steering system and permit manual operation of the steering (see par. 42). Under this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude that the steering system requires to operate under a particular mode – for instance, semi-autonomous mode, assistance mode or other type mode(s) - before water is detected in the system and switch the operate into a manual mode when water is detected by both water sensors to avoid motor(s) damage.   

Regarding claims 19-20 and 27, Koichi et al.’s invention fails to specifically disclose (i) wherein the at least one first fluid sensor unit is of a different type than the at least one second fluid sensor unit (claim 19), (ii) wherein the at least one first ingressing fluid that the at least one first fluid sensor unit is configured to detect is of a different aggregation state than the at least one second ingressing fluid that the at least one second fluid sensor unit is configured to detect (claim 20) and (iii) wherein the at least one first fluid sensor unit and the at least one second fluid sensor unit are of different types and are configured to detect fluids with different aggregation states (claim 27).
However, Koichi et al. teach a steering system and method for implementing different type of water sensors – for instance, sensor 150, sensor 250 and sensor 300 / 302 (e.g., claim 19 limitation: different type of fluid sensor(s)) – with a particular characteristic, operation location within the steering system and level detection of ion concentration in the water (e.g., claim 20 limitation: different aggregate state) (see par. 35 44-47 and Figure 3, 9 and 10-11). Under this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement a combined two or more type of sensors in accordance to the design of a vehicle, because it would enhance a power steering system configured to detect liquid at multiple space locations within the steering system to detect water and level of ion concentration and determine when to stop the supply of energy to at least one steering motor(s) for avoiding motor(s) damage and permitting manual operation of the steering system.    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664